Citation Nr: 0616725	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  01-02 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran filed a timely appeal as to the issue 
of whether additional VA benefits are payable under adoptive 
placement provisions.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for 
damage to the vocal cords, claimed as secondary to surgery 
performed at Tripler Army Medical Center in August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Air Force from July 
1961 to June 1977.  The veteran also has an additional period 
of unverified service with the Marine Corps from July 1957 to 
July 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision and a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In July 1994, the RO issued a decision which denied the 
veteran additional VA benefits under adoptive placement 
provisions.

2.  In response to the veteran's notice of disagreement, the 
RO issued a statement of the case (SOC) in October 1994, and 
this notification was accompanied by a VA Form 9 and 
instructions which informed the veteran that he had 60 days 
from the date of the SOC, or one year from the date when the 
RO informed the veteran of the disputed determination, in 
which to submit a substantive appeal to the Board.

3.  The veteran next contacted the RO regarding the issue of 
additional VA benefits under adoptive placement provisions in 
June 1996, more than one year after the issuance of the 
disputed determination with which he had expressed 
disagreement.

4.  In August 1998, the veteran underwent a bronchoscopy at 
Tripler Army Medical Center, which has become the basis for 
his claim under 38 U.S.C.A. § 1151.

5.  The surgery performed at Tripler Army Medical Center in 
August 1998 was not furnished by a VA employee or in a 
Department of Veterans Affairs facility.



CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issue of whether additional VA benefits are payable to him 
under adoptive placement provisions, and the Board therefore 
does not have jurisdiction over an appeal of this issue.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303, 20.305 (2005).

2.  Compensation benefits for damage to the vocal cords, 
claimed as secondary to surgery performed at Tripler Army 
Medical Center in August 1998, are denied as a matter of law.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, regarding the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the July 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the veteran's claim regarding whether he filed a timely 
appeal, the Board notes that this is solely an issue of 
statutory interpretation.  The veteran's claim is barred as a 
matter of law.  Therefore, notice consistent with the VCAA is 
not required.  Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for benefits under 38 U.S.C.A. 
§ 1151 is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.


II.  Timeliness of Appeal - Benefits for Adoptive Placement

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to Board of Veterans' Appeals"), or a predecessor form, or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (here, the RO).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the initial 
notification, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  The Court of Appeals for 
Veterans Claims has held that if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.

The facts in this case are fairly straightforward.  The 
veteran filed a claim as to whether an individual, who had 
been placed in his home by an adoption agency, warranted 
payment of additional VA benefits.  The RO denied the claim 
in May 1992 and July 1994.  The veteran submitted a timely 
notice of disagreement (NOD) in July 1994.  Thereafter, the 
RO issued an SOC in October 1994.

The letter transmitting the SOC to the veteran was also sent 
in October 1994.  Enclosed with the letter was VA Form 9.  
The veteran was instructed to complete the VA Form 9 to 
continue his appeal.  He was told that, unless the RO heard 
from him in 60 days, it would assume he did not wish to 
complete his appeal.  Thereafter, the RO received no 
correspondence from the veteran regarding this particular 
claim until June 1996.  That was certainly not within the 60-
day time limit from the October 1994 SOC, or the one-year 
limit from the RO's decision in July 1994.  The veteran's 
time limit to perfect his appeal of the RO's decision expired 
in July 1995.

By way of procedural background, the Board notes that the 
veteran originally initiated a claim regarding his 
"adopted" dependent in December 1979.  That claim was 
denied by the Board in August 1987, and by the Chairman in 
May 1991 on reconsideration, because the adoption did not 
conform to the laws and regulations governing VA.  
Thereafter, the Court of Appeals forVeterans Appeals 
dismissed the veteran's judicial appeal for lack of 
jurisdiction in January 1992.

It was after the previous appeal in this matter was dismissed 
by the Court that the veteran initiated a claim of 
entitlement to additional benefits for the placement of a 
dependent child in his home, regardless of the legality of 
the adoption.  It is as to this claim that the Board finds 
the veteran did not file a timely appeal.

While the veteran may have contended that he believed his 
appeal was still open, the Board finds that the notice 
provided to the veteran in October 1994 was clear.  He needed 
to complete and return the enclosed VA Form 9 within one year 
of the date of the RO denial, if he desired to continue his 
appeal.  He failed to do so.

The veteran did not request an extension of time in which to 
file a substantive appeal pursuant to 38 C.F.R. § 20.303.  
Accordingly, by statute and regulation, he is barred from 
appealing the claim regarding payment of additional VA 
benefits under adoption placement provisions denied by the RO 
in July 1994, and, in the absence of a timely perfected 
appeal, the Board lacks jurisdiction of the issue and may not 
reach the merits of the claim.  The Board is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

The appeal must therefore be dismissed as to this issue.


III.  Section 1151 Benefits - Damage to Vocal Cords

The veteran is seeking compensation benefits under 38 
U.S.C.A. § 1151 for disability incurred as a result of a 
bronchoscopy performed at Tripler Army Medical Center in 
August 1998.  Although the veteran acknowledges that this 
surgery was not performed at a VA facility or by VA 
personnel, the veteran contends that he should be entitled to 
benefits under 38 U.S.C.A. § 1151 because he was sedated or 
in a coma while he was transported to Tripler Army Medical 
Center and could not question his treatment.

At the outset of this discussion, the Board notes that there 
is medical evidence of a current disorder associated with the 
veteran's vocal cords.  A January 2001 VA outpatient record 
shows he was diagnosed with dysphonia characterized by raspy 
hoarseness, low pitch, diplophonia, and intermittent 
phonation breaks.  It was noted he had a history of plica 
ventricularis and prolonged intubation.  There is also 
evidence that the veteran was admitted to Tripler Army 
Medical Center in August 1998.  While there, he underwent a 
bronchoscopy.

However, regardless of the medical evidence of record in this 
case, the Board need not resolve the issue of whether the 
August 1998 surgery caused additional disability in the 
veteran's vocal cords.  This is because the Board finds that 
the veteran's claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied for lack of 
legal entitlement.  In essence, the Board finds that the 
surgical treatment at issue in this case was not provided by 
a VA employee or in a VA facility as required under the 
provisions of 38 U.S.C.A. § 1151.

In this regard, the Board notes that compensation is awarded 
under the provisions of 38 U.S.C.A. § 1151 for a qualifying 
additional disability as if such disability were service-
connected if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of title 38.  38 U.S.C.A. § 
1151(a).




38 U.S.C.A. § 1701(3) defines the term "facilities of the 
Department" for the purposes of Chapter 17, and subsection 
(A) of that provision refers only to "facilities over which 
the Secretary has direct jurisdiction."  Thus, compensation 
under 38 U.S.C.A. § 1151 is specifically limited to hospital 
care, medical or surgical treatment, or examination furnished 
at "facilities over which the Secretary has direct 
jurisdiction," and does not extend to facilities identified 
under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which 
include Government facilities for which the Secretary 
contracts; and public or private facilities at which the 
Secretary provides recreational activities for patients 
receiving care under 38 U.S.C.A. § 1710.

Therefore, even though the surgical treatment provided at 
Tripler Army Medical Center in April 1998 was on an emergency 
basis, treatment at a facility of this kind is one that is 
specifically not included from consideration as a basis for 
awarding compensation benefits under the provisions of 38 
U.S.C.A. § 1151.

During the pendency of this appeal, VA promulgated final 
regulations to implement the current version of 38 U.S.C.A. § 
1151.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (now codified 
at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363).  These 
rules became effective September 2, 2004.  A review of the 
claims file shows the July 2004 SOC contained the text of 
38 U.S.C.A. §§ 1151 and 1701.  Therefore, the veteran had 
notice that payment of VA benefits under 38 U.S.C.A. § 1151 
applies only to care provided in a Government facility, which 
includes only facilities over which the Secretary of Veterans 
Affairs has direct jurisdiction.  See 38 U.S.C.A. §§ 1151, 
1701.  Since that rule, mandated by the statute, is the only 
portion of the new regulations which is pertinent to the 
veteran's claim, the Board finds it to be harmless error that 
the veteran did not receive the exact text of the revised 
regulations.  Thus, the Board finds that we may proceed with 
consideration of the revised regulations, without prejudice 
to the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).


In this regard, the Board believes that our interpretation of 
38 U.S.C.A. § 1151 is consistent with the criteria set forth 
in the provisions of 38 C.F.R. § 3.361.  In particular, the 
Board notes that 38 C.F.R. § 3.361(f) specifically provides 
that compensation benefits are not payable for additional 
disability or death caused by hospital care or medical 
services furnished under a contract made under 38 U.S.C.A. § 
1703, nursing home care furnished under 38 U.S.C.A. § 1720, 
or hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.  As 
indicated under 38 C.F.R. § 3.361(e), compensation benefits 
are payable only for care rendered by a Department employee 
or in a Department facility over which the Secretary has 
direct jurisdiction.

The Board is cognizant that, when regulations change during 
the pendency of an appeal, the veteran is generally entitled 
to consideration of both the former and the current version, 
to determine whether either may afford entitlement to the 
benefits sought.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  However, in this instance, the new 
regulatory provisions merely codify the criteria already 
present in the statute, and the discussion offered herein 
regarding those regulatory provisions is meant only to 
provide support for the Board's interpretation of the 
statute.  Moreover, the congressional amendment to 38 
U.S.C.A. § 1151 expressly specifies that it is effective for 
all claims filed on or after October 1, 1997, as was the 
veteran's claim in the present matter.  See Pub. L. No. 104-
204, § 422(a), 110 Stat. 2874, 2926-27 (1996), codified at 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005); see also VAOPGCPREC 
40-97 (Dec. 31, 1997).  Thus, even though the new regulations 
were issued during the claim, the Board believes that the 
denial of the veteran's claim is required under the criteria 
set forth in 38 U.S.C.A. § 1151.

In summary, for the reasons and bases set forth above, the 
Board finds that compensation benefits are not available 
under 38 U.S.C.A. § 1151 for disability caused by hospital 
care, medical or surgical treatment, or examination furnished 
at a non-VA government facility.  The Court has held that 
"where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA

terminated because of the absence of legal merit or the lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, the veteran's claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for his claimed damage to his vocal cords at a military 
facility must be denied as a matter of law.

ORDER

The appeal as to the claim for payment of additional VA 
benefits under adoptive placement provisions is dismissed.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for 
damage to the vocal cords, claimed as secondary to surgery 
performed at Tripler Army Medical Center in August 1998, is 
denied as a matter of law.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


